UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 STACEY MERCER,                                                         :
                                              Plaintiff,                :
                                                                        :    19-CV-9204 (JMF)
                            -v-                                         :
                                                                        :        ORDER
 ISLAND MOTOR INN, INC.,                                                :
                                              Defendant.                :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On December 10, 2019, Defendant filed a motion to dismiss the complaint under Rule
12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-
one (21) days after the service of a motion under Rule 12(b) to amend the complaint once as a
matter of course.

      In light of the holidays, it is hereby ORDERED that Plaintiff shall file any amended
complaint by January 10, 2020. Plaintiff will not be given any further opportunity to amend the
complaint to address issues raised by the motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed,
Defendant shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF
stating that it relies on the previously filed motion to dismiss. If Defendant files an answer or a
new motion to dismiss, the Court will deny the previously filed motion to dismiss as moot. If
Defendant files a new motion to dismiss, any opposition shall be filed within fourteen days, and
any reply shall be filed within seven days of any opposition.

       If no amended complaint is filed, Plaintiff shall file any opposition to the motion to
dismiss by January 10, 2020. Defendant’s reply, if any, shall be filed by January 17, 2020. At
the time any reply is served, the moving party shall supply the Court with one, double-sided
courtesy hard copy of all motion papers by mailing or delivering them to the Thurgood Marshall
United States Courthouse, 40 Centre Street, New York, New York.

        Finally, it is further ORDERED that the initial pretrial conference previously scheduled
for January 29, 2020 is adjourned sine die. Nevertheless, unless and until the Court orders
otherwise, the parties are still required to participate in mediation through the Court-annexed
Mediation Program by January 15, 2020.

        SO ORDERED.

Dated: December 11, 2019                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
